DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 03/12/2021.
	Currently, claims 1-11 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 03/12/2021. The IDS has been considered.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities: 
	Regarding claim 1, in line 4, a colon or a semicolon is missing after “on the insulating layer.”
	Regarding claim 11, in line 7, a colon or a semicolon is missing after “under the second insulating layer.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0066787 A1 to Park et al. (“Park”).

    PNG
    media_image1.png
    516
    818
    media_image1.png
    Greyscale

	Regarding independent claim 1, Park in Figs. 1-2 and Annotated Fig. 2 teaches a light-emitting device 100 (¶ 41, display device 100), comprising: 
a substrate 110 (¶ 41, first substrate 110); 
an insulating layer 111 (¶ 49, buffer layer 111 made of silicon oxide or silicon nitride, which is insulating material), disposed on the substrate 110; 
an inner circuit structure ics (Annotated Fig. 2, structure ics includes layers 110-114, 120 and BD1-BD2), disposed on the insulating layer 111
a plurality of light-emitting elements 140 (¶ 48, LEDs 140), correspondingly disposed on the inner circuit structure ics (Annotated Fig. 2); 
an insulating encapsulation layer 151 (Fig. 2 & ¶ 72, reflector 151 serves as an insulating layer for preventing electrical short-circuit) disposed on the inner circuit structure ics (Annotated Fig. 2), and the insulating encapsulation layer 151 covering a portion of the inner circuit structure ics (Annotated Fig. 2) and encapsulating (i.e. covering) the light-emitting elements 140; and 
a transparent conductive layer 144 (¶ 65, common electrode 144 made of a transparent conductive oxide), disposed on the insulating encapsulation layer 151, the transparent conductive layer 144 electrically connecting the light-emitting elements 140 (¶ 65), and serially connecting the light-emitting elements 140 (Fig. 2 discloses the elements 140 are serially connected by the layer 144).
	Regarding claim 2, Park in Fig. 2 and Annotated Fig. 2 further teaches any of the light-emitting elements 140 comprises: 
a light-emitting structure 142 (¶ 62, light-emitting layer 142); and 
a first electrode 141 (¶ 61-¶ 63, first semiconductor layer 141 of the LED 140 is the p-type electrode), disposed on (i.e. in proximity to) one surface of the light-emitting structure 142, the first electrode 141 being located between the light-emitting structure 142 and the inner circuit structure ics, and the first electrode 141 being electrically connected to the inner circuit structure ics (Annotated Fig. 2 & ¶ 67, voltage is applied to the LEDs 140 from the elements 120 through the first and second bonding electrodes BD1, BD2, which are a part of the inner circuit structure ics).
	Regarding claim 3, Park in Fig. 2 further teaches any of the light-emitting elements 140 further comprises: 
a second electrode 143 (¶ 61-¶ 63, second semiconductor layer 143 of the LED 140 is the n-type electrode), disposed on another surface of the light-emitting structure 140 relative to the first electrode 141 (Fig. 2), 
wherein the second electrode 143 is electrically connected to the transparent conductive layer 144 (¶ 65).
	Regarding claim 4, Park in Fig. 2 and Annotated Fig. 2 further teaches a conductive adhesive layer BD2 (¶ 59, second bonding electrode BD2 made of a eutectic metal including In, Ni, Au and Pt, which are an adhesive1 and a conductive material i.e. conductive adhesive), the conductive adhesive layer BD2 correspondingly fixing each of the light-emitting elements 140 to the inner circuit structure ics (Annotated Fig. 2).
	Regarding claim 5, Park in Fig. 2 further teaches a passivation layer 154R, 154G, 154B (¶ 48, color filter 154R, 154G, 154B that covers the layers 144 and 140 would protect the layers 144 and 140, which makes the layer 154R, 154G, 154B a passivation layer) disposed on the transparent conductive layer 144 (Fig. 2), wherein the transparent conductive layer 144 and the light-emitting elements 140 are located between the substrate 110 and the passivation layer 154R, 154G, 154B (Fig. 2).
	Regarding claim 6, Park in Fig. 2 and Annotated Fig. 2 further teaches the inner circuit structure ics comprises:
a core layer 114 (¶ 48, planarization layer 114), having a first surface (Fig. 2, upper surface) and a second surface (Fig. 2, lower surface) opposite to the first surface; 
a first circuit layer BD1 (¶ 48, second bonding electrodes BD2 form a path of electric energy i.e. circuit), disposed on the first surface; 
a second circuit layer 120 (¶ 48, each of semiconductor elements 120 forms a path of electric energy i.e. circuit), disposed on (i.e. in proximity to) the second surface; and 
a conductive via cv (Annotated Fig. 2 & ¶ 57, contact holes cv for electrically connecting layers 120 with layers 131), disposed in the core layer 114, and the conductive via cv being electrically connected to the first circuit layer BD1 and the second circuit layer 120 (¶ 57-¶ 58).
Regarding claim 7, Park in Fig. 2 further teaches the first circuit layer BD1 is electrically connected to the light-emitting elements 140 (Fig. 2 & ¶ 59), and the second circuit layer 120 is disposed between the insulating layer 111 and the core layer 114.
	Regarding claim 8, Park in Annotated Fig. 2 further teaches the inner circuit structure ics further comprises at least one metal protection layer BD2 (Annotated Fig. 2 & ¶ 48, second bonding electrode BD2 that covers (i.e. protects) the layers BD1, 131 and 114 under it) correspondingly disposed on the first circuit layer BD1.
	Regarding claim 9, Park in Fig. 2 further teaches a patterned dielectric layer 151 (Fig. 2 & ¶ 72, reflector 151 serves as an insulating layer for preventing electrical short-circuit) disposed on the first surface, wherein the patterned dielectric layer 151 has a plurality of openings (Fig. 2, spaces accommodating elements 140), and the first circuit layer BD1 is correspondingly disposed in the openings.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
	Claim 10 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 10, wherein the insulating encapsulation layer is disposed on the patterned dielectric layer, and disposed in the openings.
	Claim 11 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 11, wherein the substrate further comprising: a conductive through via penetrating through the substrate, wherein the light-emitting device further comprising: a second insulating layer disposed on a lower surface of the substrate opposite the insulating layer; and a third circuit layer disposed under the second insulating layer wherein the conductive through via electrically connects the inner circuit structure and the third circuit layer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2019/0302917 A1 by Pan relates to a display device having a substrate, a CMOS backplane on the substrate, LEDs on the CMOS backplane, and a transparent conductive layer serving as a common electrode of the LEDs. Each of the LEDs includes a p-electrode, a MQW semiconductor layer, and an n-electrode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                                                                                                                                                                                                        

	
	/ELISEO RAMOS FELICIANO/Supervisory Patent Examiner, Art Unit 2895                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Publication No. 2005/0104081 A1 to Kim et al. in claim 28 discloses eutectic metal is used as an adhesive and such eutectic metal is made of at least one of In, Ni, Au and Pt.